Opinion by
Mr. Chief Justice Sutton.
This case arises out of the same series of transactions as in Chacon v. Scavo, No. 19,169, announced this date and is governed by that decision.
In the instant case Scavo and Valente claimed that the facts relating to the use of the land had been misrepresented to them by Sarconi, who originally gave the option on the land to Scavo and Valente. This suit was brought as a result of the Chacon action to secure indemnification for any liability imposed upon Scavo and Valente in the first action.
The judgment accordingly must be affirmed.
Mr. Justice Knauss and Mr. Justice Frantz concur.